ORDER
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1990-1991 reporting period.
On November 20, 1992, the court issued an order to show cause why the recommended sanction should not be adopted by the court and an order so entered against the respondent. Respondent filed no objections to the commission’s recommendation. On June 18, 1993, the court imposed a monetary sanction and suspended respondent.
On January 12, 2007, respondent filed a motion to vacate the court’s June 18, 1993 order. On January 22, 2007, the commission filed a memo opposing respondent’s motion to vacate.
It is ordered by the court that respondent’s motion to vacate is denied.